Citation Nr: 0619160	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, fracture left pubic ramus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in February 2005.  Since all directed evidentiary 
development has been completed, the veteran's claim is 
properly before the Board at this time.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left pubic ramus are not productive of more than thigh 
extension limited to 5 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, fracture left pubic ramus, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.14, 4.27, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 
5251 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the recertification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the appellant of the evidence required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of her earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

Regarding the pelvic bones, 38 C.F.R. § 4.67 (2005), provides 
that the variability of residuals following these fractures 
necessitates rating on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, manifest by muscles spasm, mild to moderate 
sciatic neuritis, peripheral nerve injury, or limitation of 
hip motion.  

The veteran's disability is current rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5251 (2005).  The veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2005).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5251, limitation 
of extension of the thigh.  Under that code, 10 percent is 
assigned for extension of the thigh limited to 5 degrees.  
Id.  DC 5251 does not provide for a rating in excess of 10 
percent.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  While DeLuca is applicable to DC 5251 because it 
is a limitation-of-motion code, a higher disability 
evaluation is not applicable because the veteran is already 
rated at the maximum 10 percent rating.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board notes that, during the recent VA examination dated 
in May 2005, the findings were primarily related to the 
secondary conditions of degeneration of the hips, disc 
protrusion, and left lower radiculopathy.  These caused the 
functional limitations noted, as opposed to the fractured 
left pubic ramus, per se. 

To the extent the veteran has asserted that the symptoms and 
manifestations of her service-connected residuals of a 
fracture of the left pubic ramus require frequent 
hospitalization, the record does not reflect this fact.  Nor 
is there probative evidence showing marked interference with 
employment as the result of this disability.  The Board notes 
that neither treatment records nor the recent VA examination 
show such severe problems attributable to this disability.  
In sum, the evidence she has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Schedule.  Accordingly, 
the Board does not find that additional action is warranted 
under 38 C.F.R. § 3.321(b)(1).  The RO in fact denied to 
refer this case on an extraschedular basis in the October 
2004 supplemental statement of the case.

In cases such as the veteran's, the Board evaluates the 
disability under all potentially applicable diagnostic codes 
to determine if a higher rating is warranted.  However, the 
Board notes that in December 2005, the veteran was awarded 
service connection for mild degeneration of her bilateral 
hips and assigned a 20 percent evaluation.  In assigning that 
20 percent disability evaluation, the RO considered the 
complaints forwarded by the veteran with regard to her hips.  
Therefore, the Board may not assign an additional or 
increased evaluation for the above-referenced issue, since 
that would result in unlawful pyramiding.  See Esteban, 
supra.  The Board points out that the symptomatology 
associated with the veteran's hip disability was considered 
when assigning the 20 percent evaluation for the bilateral 
hip disorder.  Thus, there are no separate symptoms that were 
not contemplated by that 20 percent evaluation or the 10 
percent the veteran receives for her residuals of a fracture 
of the left pubic ramus.  Therefore, the Board may not assign 
an additional or increased evaluation under other applicable 
criteria.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for her 
residuals of a fracture of the left pubic ramus.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).


ORDER

A rating in excess of 10 percent for residuals, fracture left 
pubic ramus is denied




____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


